The following order has been entered on the motion filed on the 17th of September 2018 by Defendant for Temporary Stay:
"Motion Dismissed by order of the Court in conference, this the 17th of September 2018."
Upon consideration of the petition filed by Defendant on the 17th of September 2018 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 17th of September 2018."